SUMMARY ORDER
Defendantr-Appellant Ramatulai Barry (“Barry” or “appellant”) is a native of the West African nation of Guinea. She was arrested on September 9, 2006 for attempting to enter the United States using a false identity and passport. During her interview with the arresting Customs and Border Protection Officer, Barry explained that she was seeking protection from the United States government, and that she was trying to find her husband who she believed had already applied for asylum in the United States. That evening, she was charged before a magistrate judge with a violation of 18 U.S.C. § 1548 for false use of a passport. On September 14, 2006, the United States Attorney’s Office for the Northern District of New York sought and obtained an indictment against Barry for false personation, misuse of passport and false use of passport.
The Asylum Office was only notified of Barry’s case on September 22, 2006. Barry was interviewed by an asylum officer at the Albany County Jail on October 10, 2006. In an October 16, 2006 decision, the asylum officer concluded that Barry had demonstrated a credible fear of persecution, based on her testimony that she had been threatened, raped and tortured by Guinean police officers due to her political activity. Barry has also described being subjected to female genital mutilation by her family in Guinea.
Barry is appealing the district court’s April 6, 2007, 500 F.Supp.2d 125, denial of her motion to dismiss the criminal indictment. We assume the parties’ familiarity with the procedural history, facts and issues raised on this appeal. This case raises the same legal issues as United States v. Malenge (07-2823-cr), which was heard seriatim by this panel. The record makes clear that Barry asked for asylum, and for help finding her refugee husband, before she was charged with criminal activity for using a false identity and false documentation. Despite this unfortunate sequence of events, for the reasons explained in the Malenge summary order, this Court lacks the authority to order the dismissal of these criminal charges.
*642Accordingly, the order of the district court is AFFIRMED.